Citation Nr: 1538302	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-31 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for neck disability, to include degenerative disc disease and radiculopathy symptoms in the upper extremities. 

2.  Entitlement to service connection for residuals of a head injury, including headaches, pain in the right jaw and ear, and swelling of the right temple.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran and his spouse provided testimony before the undersigned during a videoconference hearing held in October 2014.  At the hearing, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2014).

In November 2014, the Board remanded this matter for further evidentiary development.  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In regard to the Veteran's claim of entitlement to service connection for neck disability, to include degenerative disc disease and radiculopathy symptoms in the upper extremities, the April 2015 VA examiner opined that any such condition was not caused by or a result of the Veteran's head injury sustained in service, as there was nothing located in the evidence of record to indicate any chronicity of symptoms, complaints, diagnosis or treatment of a condition of the cervical spine and radiculopathy.  However, the Board finds that the examiner's opinion is inadequate because it is based on the absence of post-service treatment and does not consider the Veteran's lay statements regarding continuity of symptomatology.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).

Therefore, the Board finds that a new opinion is warranted, one that takes into consideration the Veteran's lay statements regarding chronicity of symptomatology.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one cannot or will not be provided).

With regards to the Veteran's claim of entitlement to service connection for residuals of a head injury, including headaches, pain in the right jaw and ear, and swelling of the right temple, the April 2015 VA examiner opined that any such condition less likely than not had its onset in service or was otherwise related to a disease or injury in service, including the head injury described in detail during the Board hearing and the in-service diagnosis of TMJ as there was no nexus by which to link these conditions.  The examiner explained that there was no evidence of any complaints of, diagnosis of, or treatment for chronic headache syndrome during military service, including after the Veteran's stated head injury with laceration right temple since surgically repaired and no evidence of concussion or TBI.  The examiner continued to state that there was no chronicity of complaints or care for any chronic headache syndrome for over 30 years since discharge from active duty.  He indicated that the Veteran's current headaches, including tension-type headaches and cervicogenic headaches, were due to etiologies other than this head injury during military service since his tension-type headaches were diagnosed in 2008 to 2009 and his cervicogenic headaches with referred pain from upper cervical joints were diagnosed in 2014.

Likewise, the Board first finds that the aforementioned April 2015 VA examination is deficient, as the opinion is based on the absence of post-service treatment and does not consider the Veteran's lay statements regarding continuity of symptomatology.  See Dalton at 21 Vet. App. 23 (2007).  The Board reiterates that the Veteran and his wife have described in detail that his symptomatology has existed and persisted ever since his in-service head injury.  The Veteran and his wife are competent to describe the symptoms he has experienced that are capable of lay observation, to include the time of their onset.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence cannot be rejected simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  

Additionally, the Board notes that it appears that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  The April 2015 VA neck (cervical spine) examiner noted that the Veteran is currently on Social Security Disability and last worked in June 2002 as a truck mechanic.  The records pertaining to the Veteran's SSA application have not yet been associated with the claims file.  It is possible that treatment records maintained by the SSA contain evidence relevant to the current issues on appeal.  VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant to a claim. 38 U.S.C.A. § 5103A(c)(3) (West 2014); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The Board finds that the issues on appeal must be remanded in order for VA to procure these documents.  38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following action:

1. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

2. After the above development has been completed, return the claims file to the VA examiners who conducted the Veteran's April 2015examinations.  The claims file and a copy of this Remand must be made available to the examiners. The examiners shall note in the examination report that the claims folder and the Remand have been reviewed.  If any of the April 2015 VA examiners are not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability, to include degenerative arthritis of the cervical spine, radiculopathy symptoms, headaches, jaw pain, and facial swelling, had onset in service or is otherwise related to a disease or injury in service, including the head injury described in detail during the Board hearing and the in-service diagnosis of TMJ. 

In offering such opinions, the examiner must acknowledge and discuss the competent lay evidence of continuity of symptomatology after service as related to each disability.  Specifically, the examiner must provide reasons for the opinions that take into account the Veteran's and his wife's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms. 

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.  The examiner is advised that the Board finds the account of the Veteran and his spouse concerning the events in service to be credible.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3. After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a statement of the case or a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




